Citation Nr: 1436557	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for a scar, status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2011 rating decisions of the Waco, Texas, Office (RO) of the Department of Veterans Affairs (VA).  The claims on appeal are more accurately stated as listed on the title page of this decision.  In particular, the Veteran clarified at a Travel Board hearing that his claim for service connection for a lung disability was not limited to COPD, and that his claim that exposures in service resulted in a current lung disability was not limited to exposure to asbestos.
 
The Veteran testified before the undersigned at a Travel Board hearing conducted in March 2014.  The transcript of that hearing is associated with an electronic (Virtual VA) file.  Each of the Veteran's electronic files (Virtual VA and VBMS), as well as the physical file, have been reviewed in preparation for this decision.

Following the March 2014 hearing before the Board, the Veteran submitted additional relevant evidence and a written waiver of AOJ review of this evidence.  The additional evidence has been considered.  38 C.F.R. § 20.1304 (2013).

The claims of entitlement to service connection for PTSD and for lung disability, to include COPD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran has consistently stated, to medical providers and VA examiners, that he has pain at the site of service-connected right inguinal hernia repair. 


CONCLUSION OF LAW

The criteria for a compensable, 10 percent rating for a scar, status post right inguinal hernia repair, but no higher rating, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's November 1966 service treatment records establish that he was scheduled for repair of a double inguinal hernia.  The operative report states that a right inguinal hernia repair was performed.

In March 2007, during initial Central Texas VA outpatient evaluation, the Veteran reported pain in the right groin and reported a history of right inguinal hernia repair, among other symptoms.  The provider stated that there was no objective evidence of pain on palpation of the hernia site, and assigned a diagnosis of suspected muscle strain.  During hospitalization in March 2007, the Veteran reported some pain and discomfort due to right inguinal hernia repair.

In March 2008, the Veteran requested evaluation of right inguinal hernia pain.  At VA examination conducted in May 2008, the Veteran stated he had pain radiating from the surgery site into the right testicle.  He reported that he underwent a second right hernia repair in 1991 because of pain at the original operative site.  The examiner found a level scar measuring 7 cm by 0.5 cm in the right inguinal area.  The scar was not tender, there was no adherence to other tissue, and the examiner found no objective symptomatology.  

VA outpatient treatment notes dated in May 2009, December 2009, February 2010, August 2011, February 2012, March 2012, April 2012, and June 2013, among others, reflect that the Veteran complained of or reported right groin or right inguinal hernia pain on several occasions.  Several VA providers noted that it was difficult, because of the Veteran's obesity, to determine whether the Veteran had a recurrent inguinal hernia.  E.g., May 2009 VA outpatient treatment note.  Some providers noted that the Veteran complained of pain on palpation of the right pelvic region.  The Veteran reported that right inguinal area pain had increased over the last four years.  The Veteran was referred to a surgical specialist in December 2009.  The surgeon noted that the Veteran was "convinced" that he had a recurrent right inguinal hernia because of increased pain in the last two years.  However, no recurrent hernia was found.  

In February 2010, the Veteran was again seen by a surgical specialist because of his complaints of increased right inguinal pain when a problem developed with his left knee, so that he was bearing more weight on the right side.  One provider noted that the Veteran had a deformity (diastasis, or separation) of the abdominal muscle (rectus abdominalis), but this was not a "hernia" defect, but rather, a cosmetic defect for which no surgical intervention was warranted.  See October 2013 VA outpatient treatment note.  The VA provider did not state an opinion as to whether the Veteran's complaints of right inguinal pain were caused by the abdominal muscle diastasis.

On VA examination conducted in March 2013, the examiner noted the Veteran's complaints of mild daily pain in the groin, more pain with lifting or pressure or on the area.  The examiner stated that the scar at the hernia repair site was not tender, painful, and did not adhere to other tissue, but that there was tenderness in the region of the prior right inguinal hernia repair.

At his March 2014 hearing before the undersigned, the Veteran testified that his inguinal hernia repair scar was painful to touch and sometimes caused pain with motion.  The Veteran further testified that the scar from the initial surgery became more tender and painful as the years went by, requiring a second surgery, in about 1990 or 1991.  He testified, consistent with his statements in a November 2010 statement, that he had been told, at the time of the second surgery, that his hernia surgery "cut a lot of nerves" and that he would always have pain.  The Veteran further testified that the pain on motion could extend down into his testicles.  

The Veteran has consistently, over the more than seven years of the pendency of this appeal, complained of generalized pain in the right groin, but not specific pain at the scar resulting from service-connected inguinal hernia repair.  The Veteran's right inguinal region pain has not been attributed to an identifiable etiology.  The Veteran's lay description of the location of the pain he experiences, that is, in the right inguinal area, but not in the left, places the evidence in equipoise to warrant a finding that pain in the area of a prior inguinal hernias repair is a residual of service-connected right inguinal hernia surgery.  

Scars in locations other that the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801 to 7805.  Burn scar(s) or scar(s) due to other causes that are deep and nonlinear are rated under 38 C.F.R. § 4.118, DC 7801.  A scar that is superficial and nonlinear is rated under DC 7802.  DC 7805 provides that any other scars (including linear scars) or other disabling effects of scars should be evaluated even if not encompassed by criteria in a rating provided under DCs 7800-7804.  A compensable rating may be assigned for a scar that is superficial (not associated with underlying soft tissue damage) and unstable (for any reason, there is frequent loss of covering of skin over the scar), or is superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  The rating criteria also direct that scars may be rated based on limitation of function of an affected part.

The objective evidence establishes that the Veteran's right inguinal hernia repair scar is not unstable and does not adhere to underlying tissue.  Although the Veteran reports that right inguinal pain sometimes radiates down into the right testicle or becomes so severe as to be paralyzing, the Veteran testified that such a severe pain has occurred only twice during the last two or three years.  See March 2014 Travel Board Transcript at 6.  The Board finds that the occurrence of such pain twice during the last two or three years is not equivalent to a compensable limitation of motion.  

Given the Veteran's continuing complaints of pain in the right inguinal area, and the consistent complaints of right, but not left, inguinal pain warrant a 10 percent rating by analogy to a rating for a tender or painful scar.  A 10 percent evaluation is the maximum schedular rating for one linear scar which does not limit motion, since the criteria related to head, face, or neck disfigurement or multiple scars are not applicable in this case.  

Since a 10 percent evaluation is the maximum schedular evaluation available, the Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular consideration is warranted if the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Comparing the level of severity and symptomatology of the claimant's service-connected pain residual to right inguinal hernia repair with the established criteria for rating that disability, the Board notes that the Veteran's complaints of mild generalized inguinal pain, increased with pressure on the abdomen, such as lifting, and infrequent more severe pain, are encompassed in the available rating criteria.  The Board also finds that these symptoms do not reflect an "unusual" or exceptional disability picture, especially when considered in light of other factors, such as the Veteran's obesity, which is not attributed to the service-connected inguinal hernia repair.  Accordingly, referral for consideration of an extraschedular rating in excess of 10 percent is not warranted.


Duties to notify and assist

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, has been afforded VA examinations, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

A Veterans Law Judge who chairs a hearing has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the March 2014 hearing before the Board, the Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for an increased (compensable) evaluation for the service-connected hernia disability.  Each duty to the Veteran outlined in Bryant was met during the 2014 Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA has satisfied its duties to notify and assist.  Additional development of this claim would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A compensable, 10 percent evaluation for right inguinal pain, status post right inguinal hernia repair, is granted, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

In this case, the Veteran contends that he has an acquired psychiatric disorder, to include anxiety, depression, or PTSD, as the result of his military service.  The examiner who conducted July 2013 VA examination concluded that the Veteran met the criteria for an anxiety disorder, but not PTSD, and determined that the acquired psychiatric disorder was not related to the Veteran's service.  The Veteran submitted a February 2014 from AW, Phd.D, who assigned a diagnosis of PTSD for the Veteran's symptoms.  Additionally, the Veteran testified that he was receiving private psychiatric treatment.  The Veteran should be afforded an opportunity to submit complete private records before adjudication is completed.  An opinion which reconciles the differing conclusions of the private and VA providers as to any current diagnosis of an acquired psychiatric disorder, and etiology thereof, should be obtained. 

At his hearing, the Veteran testified that a provider who treated him during private July 2013 hospitalization in Round Rock, Texas, told him that asbestos and "all that chemical stuff" he was exposed to in service, together with his smoking, "destroyed" his lungs.  The Veteran also testified that "fibers" in his lungs were identified by a provider who conducted an MRI (magnetic resonance imaging) examination.  The Veteran should be afforded an opportunity to locate and submit these records or to authorize VA to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:
 
1.  Afford the Veteran an opportunity to submit (or authorize VA to obtain) records of a private hospitalization at "Seton Round Rock," in about July 2012, to identify a provider who found "fibers" in his lungs, possibly on MRI examination, and to identify private psychiatric treatment received from 2007 to the present, and to submit or authorize release of the identified records.  

The Veteran himself should attempt to obtain these records himself, if possible. 

2.  An addendum medical opinion should be obtained from the examiner who previously evaluated the Veteran (if possible) based on the new evidence and medical opinion supplied.

If an additional psychiatric examination is necessary in order to obtain an opinion which reconciles the differing conclusions of the private and VA providers as to the appropriate diagnosis(es) and probable etiology (whether there is a 50 percent, or greater, likelihood that a current psychiatric disorder was incurred in service or as a result of service) for each current diagnosis, the Veteran should be afforded in-person examination.  A complete rationale should be provided. 

3.  If (and only if) the Veteran provides medical evidence that is favorable to his claim that he has a current lung disorder which was incurred during or as a result of exposure to a hazardous substance in service (or the RO finds such evidence), obtain an updated medical opinion based on all evidence of record.  

The additional opinion, if required, must address the likelihood, that is, whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran incurred a current lung disorder as a result of his service.  

4.  Then, readjudicate each issue remaining the appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


